DETAILED ACTION
This office action is in response to the application filed March 13, 2020.  
Claims 1-20 are pending. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 8, 2020 and July 22, 2020 was filed after the mailing date of the March 13, 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over “Borohovski” (US PG Publication 2015/0172308) in view of “Poddar” (US PG Pub 2012/0180035). 


1. A system comprising: one or more processors communicatively coupled to a computer environment integrating a solution stack; (See e.g. processors of systems 12-20, Fig. 1,  used to carry out audit system for solution stack in the computing environment as discussed in e.g. ¶¶54-57) and  5a memory storing computer code instructions, the computer code instructions, when executed by the one or more processors, cause the one or more processors to: (a) receive information identifying one or more first assets of the computer environment as belonging to the solution stack; (Borohovski teaches a solution stack auditing system identifying information about the solution stack of a web site to create an inventory of the constituent stack components based on audit data e.g. ¶¶16-17, see further description of audit process 130, fig. 4 in ¶¶44-47) (b) determine, using first data of the computer environment acquired from one or 10more first data sources, first attributes of assets identified as belonging to the solution stack; (Borohovski teaches a solution stack auditing system identifying information about the solution stack of a web site to create an inventory of the constituent stack components based on audit data e.g. ¶¶16-17,59)

(c) identify, using at least one of the first data or the first attributes, second assets of the computer environment related to, but not part of, the assets identified as belonging to the solution stack; (See e.g. Borohovski ¶¶59, 71-73 teaches further using collected data to identify further software components potentially in the stack based on characteristics of software components and further application of machine learning, solver techniques to further identify potential components) 
(d) acquire, from one or more second data sources, second data of the computer 15environment associated with the second assets, the second data indicative, for each of the second assets, of respective second attributes; (Borohovski further teaches iterative auditing in e.g. ¶20, and Fig. 4, ¶¶44-47 and request of additional information for inventorying software components in ¶59) 
 (g) repeat steps (b) through (f) until no asset among the second assets is identified as belonging to the solution stack; (Borohovski further teaches iterative auditing in e.g. ¶20, and Fig. 4, ¶¶44-47 and request of additional information for inventorying software components in ¶59)

Borohovski does not teach, but Poddar teaches: 

(e) compare, for each of the second assets, the respective second attributes to the first attributes; (See e.g. Poddar 650, Fig. 6 teaches comparing characterics of assets in a source cloud model to those in a destination model to determin the differences between the model and identifies new and changed model elements as described in ¶¶88-89)

(f) identify, based on the comparison, a subset of the second assets as additional 20assets belonging to the solution stack; (See e.g. Poddar 650, Fig. 6 teaches comparing characterics of assets in a source cloud model to those in a destination model to determine the differences between the model and identifies new and changed model elements as described in ¶¶88-89)

and (h) generate, using the assets identified as belonging to the solution stack and respective attributes, a current state of the solution stack defining at least a complete set of assets 25forming the solution stack.  (Based on the identified differences, Poddar teaches generating a deployment image from a work flow and deploying the target image to the target cloud in e.g. 650-690, Fig. 6, ¶¶88-91). 

In addition, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to combine the teachings of Borohovski with those of Poddar as each is directed to identifying the contents and state of web application solution stacks and Poddar “recognized solutions including multiple virtual images may need to be only partially ported to a different cloud (or hypervisor).” (¶69). 

Regarding Dependent Claims 2-10, Borohovski and Poddar further teach: 
2. The system of claim 1, wherein in receiving the information identifying the one or more first assets includes receiving information indicative of a reference architecture of the solution stack, a deployment architecture of the solution stack or a deployment configuration of the one or 30more first assets.  (See Poddar Source model in Fig. 5, ¶77). In addition, it would have been obvious to one of ordinary skill in the art prior to 

3. The system of claim 1, wherein the computer code instructions, when executed by the one or more processors, cause the one or more processors to acquire the first data of the computer environment by profiling at least one of the one or more first assets, and acquire the second data of the computer environment by profiling at least one of the second assets.  (See e.g. Borohovski ¶70 teaching the parsing of website to identify solution stack components generating or otherwise interacting with the webpage). 

4. The system of claim 1, wherein the second data of the computer environment includes at least one of connectivity tables, communication logs, statistical or historical network data, configuration logs or asset descriptions of the second assets.  (Borohovski e.g. ¶¶51-57 teaches executing the site crawler and identifying referenced software components and descriptive data regarding the components including e.g. versions of the different components). 

105. The system of claim 1, wherein for each second asset of the second assets, the second data of the computer environment includes an indication of one or more software codes of the second asset.  (Borohovski e.g. ¶¶51-57 teaches executing the site crawler and identifying referenced software components and descriptive data regarding the components including e.g. versions of the different components).


6. The system of claim 1, wherein the respective second attributes include at least one of:  15historical or statistical network data for a communication port associated with the second asset; login or access data of the second asset; one or more asset software parameters of the second asset; physical or logical connectivity parameters; or  20data accessed or output by the second asset.  (See e.g. Poddar ¶¶96-98 describing software component and topology model parameters stored in the asset library for the source and target models which are compared in Poddar) 

7. The system of claim 1, wherein generating the current state of the solution stack includes generating a current architecture of the solution stack.  
258. The system of claim 7, wherein the computer code instructions, when executed by the one or more processors, cause the one or more processors to: compare the current architecture of the solution stack to a reference architecture or a deployment architecture of the solution stack; and provide, upon determining a discrepancy between the current architecture of the solution 30stack and the reference architecture or the deployment architecture of the solution stack, an indication of the discrepancy for display on a display device.  
(Based on the identified differences, Poddar teaches generating a deployment image from a work flow and deploying the target image to the target cloud architecture in e.g. 650-690, Fig. 6, ¶¶88-91).

510. The system of claim 9, wherein the computer code instructions, when executed by the one or more processors, cause the one or more processors to: compare, for one or more assets of the solution stack, the current configurations to corresponding deployment configurations; and provide, upon determining a discrepancy between the current configurations and the 10corresponding deployment configurations of the one or more assets of the solution stack, an indication of the discrepancy for display on a display device. (Poddar teaches comparing of source and target deployment models 650, Fig. 6, and based on the identified differences, Poddar teaches generating a deployment image from a work flow and deploying the target image to the target cloud in e.g. 650-690, Fig. 6, ¶¶88-91).



Claims 11-13, 15-19 are rejected on the same basis as claims 1-3, 6-9 respectively above. 
Claim 20 is rejected on the same basis as claim 1 above. 
Claim 14 is rejected on the same basis as claims 4 and 5 above. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Prior Art cited in the attached PTO-892 form includes additional prior art relevant to applicant’s disclosure regarding.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J BROPHY whose telephone number is (571)270-1642. The examiner can normally be reached Monday-Friday, 9am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on 571-272-3708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





MJB
3/24/2022
/MATTHEW J BROPHY/Primary Examiner, Art Unit 2191